Name: Commission Regulation (EEC) No 1717/86 of 2 June 1986 fixing the 1986/87 marketing year for cherries in syrup
 Type: Regulation
 Subject Matter: marketing;  plant product
 Date Published: nan

 No L 149/22 Official Journal of the European Communities 3 . 6 . 86 COMMISSION REGULATION (EEC) No 1717/86 of 2 June 1986 fixing the 1986/87 marketing year for cherries in syrup ning of the marketing year should be postponed until 12 May 1986 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ( ¢), and in particular Article 1 (2) thereof, Whereas the system of production aid provided for in Article 2 of Regulation (EEC) No 426/86 requires proces ­ sors to pay producers for their raw material a price not less than a fixed minimum price ; whereas that price must be determined taking into consideration the prices for fresh fruit in the fruit and vegetable sector ; Whereas Article 1 (2) of Regulation (EEC) No 426/86 provides that the marketing year for cherries in syrup is to start on 10 May ; whereas the conversion rates to be applied in agriculture are amended for cherries in syrup with effect from 12 May 1986 ; whereas the rates as amended should for economic reasons be applied for the marketing year 1986/87 ; whereas to that end the begin ­ HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 1 (2) of Regulation (EEC) No 426/86, the 1986/87 marketing year for cherries in syrup falling within subheading 20.06 B of the Common Customs Tariff shall run from 12 May 1986 to 9 May 1987. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . i Done at Brussels, 2 June 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 49, 27. 2. 1986, p. 1 .